Order entered April 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00147-CR
                                      No. 05-14-00148-CR

                           ROBERT EARL MARZETT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Collin County, Texas
                  Trial Court Cause Nos. 001-83797-2014, 001-83796-2014

                                            ORDER
       Appellant appeals his convictions, following trial de novo, of two Class C misdemeanors.

The clerk’s records have been filed. The reporter’s record has not been filed and it is now

overdue. On April 2, 2015, court reporter Thomas Mullins filed a letter stating appellant has not

paid the balance due on the reporter’s record. On April 10, 2015, appellant filed a letter stating

he has paid $1575 towards the reporter’s record and owes a balance of $253.50. Appellant

further states that he has made arrangements with Mr. Mullins to pay the balance by May 6,

2015, and asks for an extension of time until that date to pay the balance. We will treat this as a

motion and, as such, GRANT the motion.
       We ORDER appellant to provide this Court with proof, by MAY 6, 2015, that he has

made payment of the balance due on the reporter’s record.

       We ORDER Thomas Mullins to file, by JUNE 5, 2015, either the complete reporter’s

record, including all exhibits admitted into evidence, or the portion of the reporter’s record for

which he has received payment. If only a partial record is filed, Mr. Mullins shall include with

the record written verification that appellant did not make full payment and identify the portion

of the record not being filed. See generally TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Thomas Mullins, official court reporter, County Court at Law No. 1; Robert Marzett; and the

Collin County District Attorney’s Office.

                                                     /s/     ADA BROWN
                                                             JUSTICE